UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7499



BOBBY CLAYTON VICK, SR.,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-718-2)


Submitted: March 23, 2006                       Decided: March 29, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Orlando Broccoletti, ZOBY & BROCCOLETTI, Norfolk, Virginia,
for Appellant.    Steven Andrew Witmer, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bobby Clayton Vick, Sr., seeks to appeal the district

court’s order dismissing his petition filed under 28 U.S.C. § 2254

(2000).   The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).    The magistrate

judge recommended that relief be denied and advised Vick that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation. Despite this warning, Vick failed to object to the

magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation. See Wells v. Shriners Hosp.,

109 F.3d 198, 199-200 (4th Cir. 1997); see also Thomas v. Arn, 474

U.S. 140 (1985).   Vick has waived appellate review by failing to

file objections after receiving proper notice.       Accordingly, we

deny a certificate of appealability and dismiss the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 2 -